     James M. Sitkin (SBN 107650)
1    jsitkin@sitkinlegal.com
     1 Kaiser Plaza, Suite 505
2    Oakland, CA 94612
     Tel: (415) 318-1048
3    Fax: (415) 362-3268
4
     Justin L. Swidler
5    jswidler@swartz-legal.com
     Swartz Swidler LLC
6    1101 Kings Hwy. N. Ste. 402
     Cherry Hill, NJ 08034
7    Tel: (856) 685-7420
     Fax: (856) 685-7417
8
     Robert D. Soloff
9    robert@solofflaw.com
     Robert D. Soloff, P.A.
10   7805 S.W. 6th Court
     Plantation, FL 33324
11   Tel: (954) 472-0002
     Fax: (954) 472-0052
12
     Marc A. Silverman
13   msilverman@fwblaw.net
     Frank Weinberg Black, P.L.
14   7805 S.W. 6th Court
     Plantation, FL 33324
15   Tel: (954) 474-8000
16   Fax: (954) 474-9850

17   Attorneys for Plaintiffs

18                                UNITED STATES DISTRICT COURT

19                              NORTHERN DISTRICT OF CALIFORNIA
20    TANSEER KAZI and LINDA SCHEID,                )   Case No. 3:18-cv-04810-JCS
21    individually and on behalf of all those       )
      similarly situated                            )   CLASS ACTION
22                                                  )   [Hon. Mag. Judge Joseph C.
            Plaintiff(s),                           )   Spero]
23                                                  )
24          vs.                                     )   SUPPLEMENTAL DECLARATION OF
                                                    )   MARC A. SILVERMAN, ESQ. IN
25    PNC BANK, N.A., and DOES 1-100                )   FURTHERANCE OF MOTION FOR
      inclusive                                     )   CLASS CERTIFICATION
26                                                  )
            Defendant(s).                           )   Date: January 24, 2020
27                                                      Time: 9:30 a.m.
                                                    )
28                                                      Trial Date: None Set

                                                Page 1 of 6
1
             I, Marc A. Silverman, Esq., hereby declare as follows:
2
             1.       I am one of the attorneys for the Plaintiffs in the above-styled cause, and duly
3
     licensed in the State of Florida, a partner with the law firm of Frank, Weinberg & Black, P.L., and
4
5    previously admitted in this Court pro hac vice. I have personal knowledge of the matters of the

6    facts recited herein.
7
             2.       On or about December 12, 2019, I attempted to contact David Deglow, Nelly
8
     Melian, Kyle Matthew Beagle, Anthony Locy, Bela Singh, Franco Lenteri and Jeff Rhodes, all of
9
     whom were proffered by the Defendant in their Opposition papers to the Plaintiffs’ Motion to
10
11   Certify Class.

12           3.       All of the aforementioned persons testified in their Declarations filed by Defendant,
13
     PNC Bank, N.A. (“PNC”), that they are current Mortgage Loan Officers (“MLOs”) employed by
14
     the Defendant, PNC Bank.
15
             4.       After they were proffered by PNC in connection with the Opposition papers, I made
16
17   an effort to contact each of the aforementioned persons, all of which were presumably members

18   of the putative class, the subject of the Plaintiffs’ Motion and the Opposition papers filed by PNC.
19
             5.       The telephone number listed the National Multiple License System/Nationwide
20
     Mortgage Licensing System and Registry (“NMLS”) for Mr. Lenteri was not a working number
21
     and, as such, I was not able to make contact with Mr. Lenteri.
22
23           6.       Despite my efforts, I was unable to make any contact with Mr. Rhodes nor Mr.

24   Beagle, but left messages for Mr. Beagle and Mr. Rhodes, who did not return my voice messages.
25
             7.       I did have the opportunity to speak to Anthony Locy, Bela Singh, Nelly Melian and
26
     David Deglow.
27
28
                                                  Page 2 of 6
            8.      My communications with Bela Singh and Nelly Melian were brief because, while
1
2    each of them indicated that they were willing to discuss their declarations, prior to doing so, they

3    told me that they needed to speak to “our attorney,” who they identified as Paul Sweeney, Esq.,
4
     lead counsel for PNC in this action.
5
            9.      Both Bela Singh and Nelly Melian said to me that they would contact me after
6
     speaking to Mr. Sweeney, and that their communication with me would be subject to the approval
7
8    of Mr. Sweeney. Neither of them called me back to continue our conversations. The only

9    inference that I was left with was that Mr. Sweeney did not approve it.
10
            10.     My conversation with David Deglow on December 12, 2019 was as follows:
11
                    a. Mr. Deglow stated to me at the outset that he was hesitant to speak to me
12
                        because the conversation related to his job. My understanding was that he was
13
14                      at least concerned that speaking to me would potentially be treated negatively

15                      by his employer, PNC.
16
                    b. Mr. Deglow told me, in relation to the Declaration that he attested to (which
17
                        was filed as part of PNC’s Opposition in this case), that he was contacted by
18
                        Mr. Sweeney “a few weeks ago” in relation to the Declaration.
19
20                  c. Mr. Deglow stated that Mr. Sweeney never indicated to him prior to questioning

21                      him or preparing the Declaration for Mr. Deglow, that Mr. Sweeney was not
22
                        acting as his counsel (nor did he tell Mr. Deglow that he was representing him
23
                        for that matter), nor did Mr. Sweeney ever advise Mr. Deglow that he was a
24
                        potential member of the putative class subject of this action.
25
26                  d. He told me that Mr. Sweeney never told him that he had a potential claim in

27                      this action.
28
                                                 Page 3 of 6
                  e. Mr. Deglow told me that he was not told by Mr. Sweeney that the Declaration
1
2                    that he was being asked to give was potentially against his interest, and/or that

3                    PNC may have had an adverse interest to Mr. Deglow in connection with the
4
                     Declaration that he was being asked to give.
5
                  f. I asked Mr. Deglow whether Mr. Sweeney ever identified any of the Plaintiffs’
6
                     counsel during his conversations to which Mr. Deglow replied, “no.”
7
8                 g. Mr. Deglow stated that while he was able to review the Declaration prior to its

9                    being signed, he did not have any part in drafting the Declaration, nor did he
10
                     make any changes to it prior to executing it. He indicated that he was not given
11
                     a copy of it to retain once executed. In response to my question as to whether
12
                     the Declaration was a “word for word” recitation of his statements made to Mr.
13
14                   Sweeney, he stated that it was more like a summary of what he had said.

15                h. When asked how the claims in the instant action were represented to him, Mr.
16
                     Deglow stated that he did not recall specifically.
17
            11.   My conversation with Anthony Locy on December 12, 2019 resulted in the
18
     following:
19
20                a. Mr. Locy stated to me that he had been contacted by Mr. Sweeney within the

21                   “last 3 weeks or so” via email – he believed around the first week of November
22
                     of 2019 and had about a 45- minute conversation with Mr. Sweeney.
23
                  b. Mr. Locy told me that he did not recall Mr. Sweeney ever telling him prior to
24
                     questioning him or preparing the Declaration for him that Mr. Sweeney was not
25
26                   acting as his counsel (nor did he tell Mr. Locy that he was representing him for

27                   that matter). Mr. Locy further told me that Mr. Sweeney did not tell him that
28
                                              Page 4 of 6
                        he was a potential member of the putative class subject of this action or that the
1
2                       Declaration that he was about to give was potentially adverse to his interests.

3                   c. Mr. Locy indicated that he was told via email that his selection to give his
4
                        Declaration was “random” and part of a “random selection” of PNC MLO’s.
5
                    d. Mr. Locy responded “no” when asked as to whether Mr. Sweeney, prior to
6
                        interviewing him or requesting the Declaration, indicated that PNC’s interest
7
8                       was potentially adverse to his.

9                   e. I asked Mr. Locy whether Mr. Sweeney ever identified any of the Plaintiffs’
10
                        counsel during his conversations to which Mr. Locy replied, “no.”
11
                    f. When asked how the claims in the instant action were represented to him, Mr.
12
                        Locy stated that he was told that the case was about “overtime”, “bonuses”
13
14                      “onboarding procedures” and “draw versus commissions.” He did not have

15                      knowledge about the allegations made in the operative version of the Complaint
16
                        in this action.
17
            12.     I called Nelly Melian on December 12, 2019 and left a message on her voicemail.
18
     She returned my message around 10 minutes later and my conversation with her was very brief
19
20   after I indicated that I wanted to ask her a few questions about her Declaration. She indicated to

21   me that while she was willing to speak to me, she had to speak to “her” attorney. I asked her if
22
     that person was Paul Sweeney and she responded, “yes.”
23
            13.     I called Bela Singh on December 12, 2019 and my conversations with her was very
24
     brief. She indicated to me that while she was willing to speak to me, she had to speak to what she
25
26   described as “our attorneys.” When I asked her who that was, she told me that Paul Sweeney was

27   the person that she needed to contact.
28
                                                 Page 5 of 6
            I declare under penalty of perjury under the laws of the United States of America that the
1
2    foregoing is true and correct and that this declaration was executed on this 18th day of December,

3    2019, in Plantation, Florida.
4
5
                                           /s/ Marc A. Silverman_________________
6    .                                     Marc A. Silverman
7
8     Pursuant to Local Rule 5-1(i), I hereby certify that the content of this document is acceptable to
     Marc A. Silverman, counsel for Plaintiffs, and that I have obtained his authorization to affix his
9    electronic signature to this document.
                                                            /s/ Justin Swidler
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 Page 6 of 6
